Citation Nr: 1309001	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO. 10-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a gynecological condition or its residuals.

2. Entitlement to service connection for depression including secondary to a gynecological condition or its residuals. 

3. Entitlement to an increased (compensable) evaluation for a tuft fracture of the right thumb. 

4. Entitlement to service connection for hypokalemia.

5. Entitlement to service connection for hyperglycemia.

6. Entitlement to service connection for allergic rhinitis.

7. Entitlement to service connection for dizziness and vertigo.

8. Entitlement to service connection for a heart condition.

9. Entitlement to service connection for numbness of the right hand.

10. Entitlement to service connection for numbness of the left hand.

11. Entitlement to service connection for paralysis of the right lower extremity.

12. Entitlement to service connection for paralysis of the left lower extremity. 

13. Entitlement to service connection for a corneal abrasion of the left eye, claimed as vision problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1990 to December 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in October 2010. A transcript of that hearing is contained in the claims file. 

The issues of entitlement to service connection for a gynecological condition or its residuals and entitlement to service connection for depression including as secondary to a gynecological condition or its residuals are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

By statements at the hearing before the undersigned Veterans Law Judge in October 2012, reduced to writing, the Veteran requested withdrawal of her appealed claims for an increased (compensable) evaluation for a tuft fracture of the right thumb, service connection for hypokalemia, service connection for hyperglycemia, service connection for allergic rhinitis, service connection for dizziness and vertigo, service connection for a heart condition, service connection for numbness of the right hand, service connection for numbness of the left hand, service connection for paralysis of the right lower extremity, service connection for paralysis of the left lower extremity, and service connection for a corneal abrasion of the left eye, claimed as vision problems.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for an increased (compensable) evaluation for a tuft fracture of the right thumb have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for hypokalemia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

3. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for hyperglycemia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

4. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for allergic rhinitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

5. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for dizziness and vertigo have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

6. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for a heart condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

7. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for numbness of the right hand have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

8. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for numbness of the left hand have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

9. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for paralysis of the right lower extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

10. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for paralysis of the left lower extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

11. The criteria for withdrawal of an appeal by the appellant (or her authorized representative) of the claim for service connection for a corneal abrasion of the left eye, claimed as vision problems, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, at her October 2012 hearing before the undersigned Veterans Law Judge, the Veteran and her representative expressed their desire to withdraw the Veteran's appealed claims for an increased (compensable) evaluation for a tuft fracture of the right thumb, service connection for hypokalemia, service connection for hyperglycemia, service connection for allergic rhinitis, service connection for dizziness and vertigo, service connection for a heart condition, service connection for numbness of the right hand, service connection for numbness of the left hand, service connection for paralysis of the right lower extremity, service connection for paralysis of the left lower extremity, and service connection for a corneal abrasion of the left eye, claimed as vision problems.

Thus, by the hearing transcript reducing the expressed statements at that hearing to writing, the Veteran effectively withdrew her claims for an increased (compensable) evaluation for a tuft fracture of the right thumb, for service connection for hypokalemia, for service connection for hyperglycemia, for service connection for allergic rhinitis, for service connection for dizziness and vertigo, for service connection for a heart condition, for service connection for numbness of the right hand, for service connection for numbness of the left hand, for service connection for paralysis of the right lower extremity, for service connection for paralysis of the left lower extremity, and for service connection for a corneal abrasion of the left eye, claimed as vision problems. 38 C.F.R. § 20.204.

Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues. Accordingly, the Board does not have jurisdiction to review the Veteran's appeals as to these issues, and the appeals are dismissed. 


ORDER

The appeal of the claim of entitlement to an increased (compensable) evaluation for a tuft fracture of the right thumb is dismissed. 

The appeal of the claim of entitlement to service connection for hypokalemia is dismissed.

The appeal of the claim of entitlement to service connection for hyperglycemia is dismissed.

The appeal of the claim of entitlement to service connection for allergic rhinitis is dismissed. 

The appeal of the claim of entitlement to service connection for dizziness and vertigo is dismissed. 

The appeal of the claim of entitlement to service connection for a heart condition is dismissed. 

The appeal of the claim of entitlement to service connection for numbness of the right hand is dismissed. 

The appeal of the claim of entitlement to service connection for numbness of the left hand is dismissed. 

The appeal of the claim of entitlement to service connection for paralysis of the right lower extremity is dismissed. 

The appeal of the claim of entitlement to service connection for paralysis of the left lower extremity is dismissed. 

The appeal of the claim of entitlement to service connection for a corneal abrasion of the left eye, claimed as vision problems, is dismissed. 


REMAND

The Veteran contends, in effect, that she suffered from a gynecological condition originating in service, manifested by intervals of ongoing pain and prolonged bleeding, with associated debilitation. She contends, in effect, that this condition led to her having to undergo two laparoscopic procedures and ultimately an incomplete hysterectomy. Accordingly, the claim is presented for any such gynecological condition or its residuals. 

The Veteran was afforded a VA examination in November 2009 to address any link between service and gynecological conditions including status post hysterectomy. The examiner considered the questions of whether endometriosis was present in service, and if so whether post-service complications and hysterectomy were attributable to that endometriosis. The examiner concluded that he could not render an opinion without resorting to speculation because the report of the Veteran's hysterectomy in September 2003 was not present in the claims file. 

Subsequently, records from the private hospital where the hysterectomy was performed were obtained, including records of the September 2003 hysterectomy. An addendum opinion was obtained in January 2010 from the November 2009 VA gynecological examiner for VA benefits purposes, again to provide an opinion whether the Veteran's current status post hysterectomy was causally related to endometriosis in service.

In the addendum report, the examiner noted that multiple past treatment records, including the report of an exploratory laparotomy in October 1993, reflected a finding of no endometriosis. The November 2009 examiner accordingly concluded that because there was no endometriosis, there was no association between past endometriosis and current status post incomplete hysterectomy. 

The January 2010 VA addendum opinion does not sufficiently address medical questions presented in this case. Although endometriosis was not found upon laparotomy in October 1993, that exploratory surgery did reveal multiple adhesions within the endometrium including between the Veteran's ovaries and the pelvic wall and behind the left uterosacral ligament. Multiple adhesions were lysed during that surgery. 

In a June 2009 statement, the Veteran's husband asserted that the Veteran had a pelvic adhesive disease which, in effect, caused or contributed to her gynecological problems necessitating multiple laparoscopic surgeries and ultimately her hysterectomy. He referred to this condition as "PID," which is an abbreviation for pelvic inflammatory disease, and hence he has injected a degree of confusion into the issue on appeal, namely, whether either or both of these conditions--pelvic adhesive disease and/or pelvic inflammatory disease, or their residuals--are claimed within the scope of the present claim. Affording the Veteran the advantage of a broader claim, within the context of "veteran-friendly" and "non-adversarial" principals of VA law, the Board finds it appropriate to consider any such possibilities within the scope of the present appeal. See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009).

Based the records of surgical treatments for adhesions in October 1993, it is clear that adhesive conditions requiring treatment were present in October 1993. A diagnosis of endometriosis is not essential to the present claim, and in any case past examiners have not been consistent in finding that no endometriosis had been present (the conclusions of the November 2009 examiner in the January 2010 addendum report notwithstanding). Any disabling gynecological diseases or disabilities originating in service which have resulted in present disability may be subject to service connection, and hence a VA examination must be obtained addressing more than the question of the presence or absence of endometriosis. 38 C.F.R. § 3.303 (2012).  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that Veteran's claim should not have been limited to the specific diagnoses of a mental disorder that she had written on her application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms she can observe, she generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented).  

Where, as here, the VA examination (or its addendum opinion) does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the November 2009 examiner's focus on endometriosis despite a record of other gynecological or endometrial difficulties potentially beginning in service, another VA examination is appropriate in this case. See Evans v. West, 12 Vet. App. 22, 30 (1998) (It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.). 

The claim for service connection for depression including as secondary to a claimed gynecological condition or its residuals, of necessity is inextricably intertwined with that gynecological condition claim. A claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Remand of the depression claim is thus also required. 

Additionally, the Veteran has claimed depression as secondary to gynecological conditions of service origin or their residuals. Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995). However, the question of secondary causation thus presented is complicated in this case because the evidentiary record suggests that much of the Veteran's gynecological difficulties were resolved with the incomplete hysterectomy performed in 2003. However, because the Veteran has depression that may potentially be attributable to gynecological difficulties in service, a VA determination of service connection for a current gynecological condition or its residuals would not necessarily be required to service connect the depression.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (credible lay evidence may support the presence of past disability even in the absence of contemporaneous medical evidence). 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the following low threshold requirements: there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Given the potential for psychological impact of ongoing gynecological difficulties experienced by the Veteran, a sufficient indication of a link to service of any current depression warrants obtaining a VA psychiatric examination to address such questions of causality. 
Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of her remanded claims.

2. With the Veteran's assistance or authorization, as appropriate, request any as yet unobtained treatment or evaluation records pertinent to the remanded claims. 

3. Thereafter, afford the Veteran a new VA gynecological examination for compensation purposes. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should address the following:

a. The examiner should be advised that the current examination is required because the prior examination report in November 2009 and an addendum provided in January 2010 presented an opinion to the effect that endometriosis in service was not established and hence could not have given rise to current disability. However, the examiner did not address whether any other gynecological condition persisted from service or was present in service and resulted in current residuals. These broader questions must now be addressed.

b. The examiner should obtain a history both from the Veteran and from the clinical records. The examiner should note in particular the Veteran's documented history of signs and symptoms of disability from her period of service, December 1990 to December 1992, as well as after service. This should be inclusive of her history of endometrial adhesions that were lysed upon laparoscopic surgery performed in October 1993, other gynecological treatment in service and after service, and the incomplete hysterectomy performed in September 2003. The examiner should also note that the history in this case includes recurrent difficulties with hypokalemia and hypopotassemia.

c. The examiner should specifically address whether pelvic adhesive disease, or pelvic inflammatory disease, or other endometrial or gynecological condition identified by lay statements or medical findings post service, either (1) is a condition or the residuals of a condition which originated in service and persisted from service, or (2) is a condition or the residuals of a condition which was caused by a condition which was present in service. 

d. For any current gynecological condition or its residuals (such as status-post incomplete hysterectomy) identified, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or persisted from service or is otherwise causally related to service, or alternatively, whether these relationships to service are unlikely. In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must provide a complete rationale for any conclusions drawn or opinions expressed. If an opinion cannot be reached without resort to mere speculation, this must be fully explained. See Jones v. Shinseki, 23 Vet. App. 382 (2010). The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

4. Thereafter, the Veteran should be afforded VA psychiatric examination to address the nature and etiology of any current psychiatric disorder, to include depression. The claims folder must be made available to the examiner for review in conjunction with the examination. The newly obtained VA gynecological examination report should also be obtained for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should address the following:

a. For each current psychiatric disorder identified, to include depression, the examiner should provide a separate opinion whether it is at-least-as-likely-as-not (50 percent or greater probability) that the psychiatric disorder developed in service or is otherwise causally related to service, and should also opine whether it is at-least-as-likely-as-not that the disorder was caused or aggravated (permanently increased in severity) by any gynecological condition or its treatment, to include status post incomplete hysterectomy, or any resulting pain or other symptomatology. Note that the Veteran served on active duty in the military from December 1990 to December 1992.

b. All opinions provided should include discussion of specific evidence of record. The examiner must provide a complete rationale for any conclusions drawn or opinions expressed. If an opinion cannot be reached without resort to mere speculation, this must be fully explained. See Jones v. Shinseki, 23 Vet. App. 382 (2010). The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

5. Thereafter, readjudicate the remanded service connection claims de novo. If the benefits sought by the remanded claims are not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


